           Case 3:15-cr-00155-RNC Document 583 Filed 12/03/20 Page 1 of 3



                                UNITED STATES DISTRICT COURT
                                  DISTRICT OF CONNECTICUT

    UNITED STATES OF AMERICA,
                                                      S3 15-cr-00155 (RNC)
              v.
                                                      December 3, 2020
    MICHAEL GRAMINS,

                                Defendant.



                    DEFENDANT MICHAEL GRAMINS’ MOTION TO SEAL

       Pursuant to District of Connecticut Local Rule of Criminal Procedure 57(b), the Court’s

April 26, 2016 Protective Order (ECF Nos. 132, 134) (the “Criminal Protective Order”), and the

protective order in place in SEC v. Shapiro, No. 15-cv-7045 (S.D.N.Y) (ECF No. 76) (the “Civil

Protective Order”), Defendant Michael Gramins respectfully moves to seal the following filings:

           Unredacted copies of his Sentencing Memorandum and certain supporting letters;

           Exhibits H1-H4 (Memoranda of Investigative Activity in connection with the
            investigation in this matter);

           Exhibit I (deposition transcript from SEC v. Shapiro, No. 15-cv-7045 (S.D.N.Y)); and

           Exhibit R (video submission).

       1.          Certain character letters that will be filed in support of Mr. Gramins’ Sentencing

Memorandum, as well as related references within the memorandum, contain personal medical

information, the names of minor children, and/or home addresses. Good cause exists to allow

Mr. Gramins to file the unredacted versions of these documents under seal because they contain

information protected from disclosure by Federal Rule of Criminal Procedure 49.1(a) and/or the

Health Insurance Portability and Accountability Act, 42 U.S.C. § 1320d-6. Exhibit R also

contains the names of minor children and is therefore protected by Federal Rule of Criminal

Procedure 49.1(a).
           Case 3:15-cr-00155-RNC Document 583 Filed 12/03/20 Page 2 of 3




       2.      Good cause exists to seal Exhibits H1-H4 (and to redact quotations therefrom in

the Sentencing Memorandum) because these documents were produced by the government to

defense counsel in accordance with 18 U.S.C. § 3500 and are therefore protected by the Criminal

Protective Order. See Criminal Protective Order ¶¶ 1-2.

       3.      Good cause exists to seal Exhibit I (and to redact quotations therefrom in the

Sentencing Memorandum) because it is a deposition transcript that has been designated as

confidential and is therefore protected by the Civil Protective Order. See Civil Protective Order

¶¶ 1, 4.

       4.      In accordance with Local Criminal Rule 57(b)(4)(a), Mr. Gramins will

electronically file redacted copies of his Sentencing Memorandum and supporting letters. Mr.

Gramins will serve the government and the Court with the unredacted versions of these

documents.

                                            Respectfully submitted,

                                            Mukasey Frenchman & Sklaroff LLP

                                       By: /s/ Marc L. Mukasey
                                           Marc L. Mukasey

                                            2 Grand Central Tower
                                            140 East 45th Street, 17th Floor
                                            New York, NY 10017
                                            Tel (212) 466-6400

                                            Counsel for Defendant Michael Gramins
         Case 3:15-cr-00155-RNC Document 583 Filed 12/03/20 Page 3 of 3




                                CERTIFICATION OF SERVICE

       I hereby certify that on December 3, 2020, a copy of the foregoing was filed electronically

and served by mail on anyone unable to accept electronic filing. Notice of this filing will be sent

by e-mail to all parties by operation of the Court’s electronic filing system or by mail to anyone

unable to accept electronic filing as indicated on the Notice of Electronic Filing. Parties may access

this filing through the Court’s CM/ECF System.

Dated: New York, New York
       December 3, 2020


                                                      /s/ Marc L. Mukasey
                                                      Marc L. Mukasey
                                                      2 Grand Central Tower
                                                      140 East 45th Street, 17th Floor
                                                      New York, NY 10017
                                                      Tel (212) 466-6400
